In his motion for rehearing appellant urges that the indictment herein fails to allege that appellant knew the representations to be made by him to Webb, — were false and untrue. The charge against appellant was that he conspired and agreed with another to obtain from Webb $1250.00 in money, of the value of $1250.00, by means of false pretenses and devices, which are set out in detail in the indictment. It is also averred that appellant knew that Webb was not suffering from the ailment which appellant and another agreed to represent to Webb he was suffering from; also that appellant knew that Webb did not have a film, skin or tissue covering his eyeball as he and said other party had agreed to represent to Webb that he did have, and which the other party would represent that he could remove; also that appellant knew that the skin, film or tissue which the other party was to exhibit to Webb, was not removed from the eyeball of Webb; also that appellant well knew that said other party could not cure the eye of Webb; that he well knew no service could be rendered Webb by said other party, reasonably worth $1250.00.
We are unable to agree with appellant, and think that the indictment did aver that appellant knew that the representations which it was alleged the conspirators intended and agreed to make to Webb, would be false. We have again gone over appellant's bills of exception without being led to believe that any of them show error.
The motion for rehearing will be overruled.
Overruled. *Page 504